SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of the United States District Court for the Southern District of New York be and it hereby is AFFIRMED.
Plaintiff-appellant Deborah Stroud, pro se and fee-paid, appeals from the judgment of the United States District Court for the Southern District of New York (Sidney Stein, Judge), entered on November 30, 2000, adopting the Report and Recommendation (“R & R”) of United States Magistrate Judge Douglas F. Eaton, granting defendants-appellees’ motion for summary judgment, and dismissing Stroud’s complaint in its entirety with prejudice.
Based on our review of the record, we find that the district court properly granted summary judgment to the defendants. We find no error in the R & R and therefore affirm for substantially the same reasons stated therein. In her appellate brief, Stroud argues for the first time that Magistrate Judge Eaton should have recused himself from the case because of his prior employment with the New York City Corporation Counsel. Without more than a conclusory assertion of bias, we decline to address this claim.
For the reasons stated above, we AFFIRM.